 


109 HR 4397 IH: Returning Competence and Credibility to American Disaster Management
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4397 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Crowley (for himself, Mr. Berman, Mr. Baca, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To ensure that the two top officials of the Federal Emergency Management Agency have extensive background in emergency or disaster relief. 
 
 
1.Short titleThis Act may be cited as the Returning Competence and Credibility to American Disaster Management. 
2.Federal Emergency Management Agency 
(a)Director 
(1)In generalThe Federal Emergency Management Agency shall be headed by a Director who shall be appointed by the President, by and with the consent of the Senate. 
(2)Term of appointmentThe term of a Director appointed after the date of enactment of this Act shall be for a period of five years. 
(b)Deputy Director 
(1)In generalThere shall be in the Federal Emergency Management Agency a Deputy Director who shall be appointed by the President, by and with the consent of the Senate. 
(2)Director vacancyIn the case of a vacancy of the Director position, the Deputy Director may not fill such position, except as a temporary acting Director, unless the Deputy Director is appointed to such position by the President, by and with the consent of the Senate. 
(c)QualificationsThe Director and Deputy Director of the Federal Emergency Management Agency shall be appointed from among persons who have extensive background in emergency and disaster-related management. 
(d)Assessment and ReviewNot later than 14 days after the President nominates an individual for the position of Director or Deputy Director of the Federal Emergency Management Agency, the Chairman of the Joint Chiefs of Staff shall assess the qualifications and background of such individual and report the findings of the assessment to Congress. 
 
